Order entered June 13, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00173-CV

   TAMI DONALD, JERRY MOORE, AND SUMMIT SPRING WATER
                COMPANY, INC., APPELLANTS

                                      V.

  BMR DISTRIBUTING, INC., RHONE WATER COMPANY INC. D/B/A
   FROSTY'S WATER, BRIAN ROSE, NORTH TEXAS MOUNTAIN
  VALLEY WATER CORP., AND WATER EVENT GULF COAST, LLC,
                         APPELLEES

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-08127

                                   ORDER

      This is an appeal from a document titled “Final Judgment” that was signed

on December 17, 2020.

      In the trial court, the defendants Brian Rose, North Texas Mountain Valley

Water Corp., and Water Event Gulf Coast, LLC (collectively, Rose Defendants)

filed motions for summary judgment, which the trial court granted. However, no
dispositive motions were filed as to the remaining two defendants (BMR

Distributing, Inc. and Rhone Water Company, Inc.) before the December 17, 2020

Final Judgment was entered. Plaintiffs filed an amended motion for new trial and

to modify, correct, or reform the judgment in which the plaintiffs stated, among

other things, that the trial court erred by dismissing their claims against BMR

Distributing and Rhone Water. On February 26, 2021, during the hearing on the

plaintiffs’ amended motion for new trial, counsel for the Rose Defendants

indicated they were not opposed to the relief plaintiffs sought as to BMR

Distributing and Rhone Water; counsel stated that if the trial court granted that

relief, then the Rose Defendants would move to sever the claims against them so

that their summary judgments could become final and appealable. During the

hearing, the trial court stated it would grant the plaintiffs’ request to amend the

final judgment and remove BMR Distributing and Rhone Water so that the

plaintiffs’ claims against BMR Distributing and Rhone Water could continue.

However, no amended final judgment was ever entered.1

        If an appellate court is uncertain about the intent of an order to finally

dispose of all claims and parties, it may abate the appeal to permit clarification by

the trial court. Bella Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex. 2020).

Accordingly, we ORDER the case ABATED. We REMAND the case to the trial

1
 A review of the record indicates the visiting trial court judge believed the trial court’s plenary power
expired and, accordingly, he did not sign an amended final judgment.
court so that the trial court may clarify whether the appealed order is a final

judgment. We ORDER the trial court to file a supplemental clerk’s record

containing the trial court’s clarifying order or orders with the Clerk of this Court

on or before July 12, 2022.

      This appeal will be reinstated when the supplemental clerk’s record is filed

with this Court, or the Court may reinstate the appeal on its own motion.




                                             /s/   ERIN A. NOWELL
                                                   PRESIDING JUSTICE